
	

113 S2755 IS: Overdose Prevention Act
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2755
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Reed (for himself, Mr. Durbin, Mr. Whitehouse, Mr. Markey, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prevent deaths occurring from drug overdoses.
	
	
		
			1.
			Short title
			This Act may be cited as the Overdose Prevention Act.
		
			2.
			Findings
			Congress finds the following:
			(1)According to the Centers for Disease Control and Prevention, each day in the United States, more
			 than 100 people die from a drug overdose.  Among people 25 to 64 years
			 old, drug overdose causes more deaths than motor vehicle accidents.(2)The Centers for Disease Control and Prevention reports that more than 41,000 people in the United
			 States died from a drug overdose in 2011 alone.  Nearly 80 percent of
			 those deaths were due to unintentional drug overdoses, and many could have
			 been prevented.(3)Deaths resulting from unintentional drug overdoses increased more than 300 percent between 1980 and
			 1998,	and  nearly tripled between 1999 and 2011.(4)Ninety-one percent of all unintentional poisoning deaths are due to drugs.  Since 1999, in the
			 United States the population of non-Hispanic Whites and the population of
			 Indians (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)) have seen the highest rates of
			 unintentional drug poisoning deaths.(5)Opioid medications such as oxycodone and hydrocodone are involved in 55 percent of all
			 unintentional drug poisoning deaths.(6)Between 1999 and 2010, opioid medication overdose fatalities increased by more than 400 percent
			 among women and 265 percent among men.(7)Military veterans are at elevated risk of experiencing a drug overdose. Veterans who served in
			 Vietnam, Iraq, or Afghanistan and who have combat injuries, posttraumatic
			 stress disorder, and other co-occurring mental health diagnoses are at
			 elevated risk of fatal drug overdose from opioid medications.(8)Rural and suburban regions are disproportionately affected by opioid medication overdoses. Urban
			 centers also continue to struggle with overdose, which is the leading
			 cause of death among homeless adults.(9)In the year 2009 alone, estimated lost productivity and direct medical costs from opioid medication
			 poisonings exceeded $20,000,000,000.(10)Both fatal and nonfatal overdoses place a heavy burden on public health and public safety
			 resources, yet there is no coordinated cross-Federal agency response to
			 prevent overdose fatalities.(11)Naloxone is a medication that rapidly reverses overdose from heroin and opioid medications.(12)In 2012, the Food and Drug Administration held a public workshop in collaboration with the National
			 Institute on Drug Abuse and the Centers for Disease Control and
			 Prevention, and with participation from the Substance Abuse and Mental
			 Health Services Administration and the Office of National Drug Control
			 Policy, to discuss making naloxone more widely available outside of
			 conventional medical settings to reduce the incidence of opioid overdose
			 fatalities.(13)Lawmakers in California, Colorado, Connecticut, Georgia, Illinois, Kentucky, Maine, Maryland,
			 Massachusetts,
			 Minnesota, New Jersey, New Mexico, New York, North
			 Carolina, Ohio, Oklahoma, Oregon, Rhode Island, Tennessee,  Utah, Vermont,
			 Virginia, Washington, Wisconsin, and the District of Columbia have removed
			 legal impediments to increasing naloxone prescription and its use by
			 bystanders who are in a position to respond to an overdose.(14)The American Medical Association, the Nation’s largest physician organization, supports further
			 implementation of community-based programs that offer naloxone and other
			 opioid overdose prevention services.(15)Community-based overdose prevention programs have successfully prevented deaths from opioid
			 overdoses by making rescue training and naloxone available to first
			 responders, parents, and other bystanders who may encounter an overdose. A
			 study funded by the Centers for Disease Control and Prevention of
			 community-based overdose prevention programs provided by the Massachusetts
			 Department of Public Health found that communities with access to overdose
			 prevention programs experienced lower mortality rates from opioid
			 overdoses than communities that did not have access to overdose prevention
			 programs during the study period.(16)Over 50,000 potential bystanders have been trained by overdose prevention programs in the United
			 States. A Centers for Disease Control and Prevention report credits
			 overdose prevention programs with saving more than 10,000 lives since
			 1996.(17)At least 188 local overdose prevention programs are operating in the United States, including in
			 major cities such as Baltimore, Chicago, Los Angeles, New York City,
			 Boston, San Francisco, and Philadelphia, and statewide in New Mexico,
			 Massachusetts, and New York. Between 2006 and 2009, overdose prevention
			 programs facilitated by the Massachusetts Department of Public Health
			 trained more than 4,800 people who reported more than 500 rescues.  Since
			 2004, a program administered by the Baltimore City Health Department has
			 trained more than 3,000 people who reported more than 220 rescues. Project
			 Lazarus, an overdose prevention program in Wilkes County, North Carolina,
			 reduced overdose deaths 69 percent between 2009 and 2011.(18)In Illinois, the Department of Human Services, Division of Alcoholism and Substance Abuse has
			 enrolled over 20 drug overdose prevention programs with over 100
			 designated sites across Illinois targeting multiple service populations. 
			 These enrollees include police departments, county health departments,
			 medical facilities, licensed substance abuse treatment programs, and
			 community organizations.  Statewide, over 2,000 police officers and more
			 than 600 others have been trained thus far. The DuPage County Illinois
			 Health Department has trained over 1,200 police officers and has reported
			 12 overdose reversals.(19)The Office of National Drug Control Policy supports equipping first responders to help reverse
			 overdoses. Police officers on patrol in Quincy, Massachusetts, have
			 conducted 170 overdose rescues with naloxone since 2010. The police
			 department has reported a 95-percent success rate with overdose rescue
			 attempts by police officers.  In Suffolk County, New York, police officers
			 have saved more than 50 lives with naloxone.(20)Research shows that the cost per year of life gained by making naloxone available to reverse
			 overdoses is within the range of what people in the United States usually
			 pay for health treatments.(21)Overdose prevention programs are needed in correctional facilities, addiction treatment programs,
			 and other places where people are at higher risk of overdosing after a
			 period of abstinence.(22)People affected by drug overdose gather on August 31 of each year in communities nationwide for
			 Overdose Awareness Day, to mourn and pay tribute to loved ones and raise
			 awareness about overdose risk and prevention.
			3.
			Overdose prevention programsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end
			 the following:
			WOverdose prevention programs399OO.Cooperative agreement program to reduce drug overdose deaths
							(a)
							Program authorized
							The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 enter into
			 cooperative agreements
			 with eligible entities to enable the eligible entities to reduce deaths
			 occurring from overdoses of drugs.
						(b)Eligible entitiesTo be eligible to receive a cooperative agreement under this section, an entity shall be a State,
			 local, or tribal government, a correctional institution, a law enforcement
			 agency, a community agency, a professional organization in the field of
			 poison control and surveillance, or a private nonprofit organization.(c)Application
							
								(1)
								In general
								An eligible entity desiring a cooperative agreement under this section shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							
								(2)
								Contents
								An application under paragraph (1) shall include—
								
									(A)
									a description of the activities to be funded through the cooperative agreement; and
								
									(B)
									evidence that the eligible entity has the capacity to carry out such activities.
								
							(d)
							Priority
							In entering into cooperative agreements under subsection (a), the Secretary
			 shall give
			 priority to eligible entities that—
							
								(1)
								are a public health agency or community-based organization; and
							
								(2)
								have expertise in preventing deaths occurring from overdoses of drugs in populations at high risk
			 of such deaths.
							
							(e)
							Eligible activities
							As a condition of receipt of a cooperative agreement under this section, an eligible
			 entity shall agree to use the cooperative agreement to do each of the
			 following:(1)Purchase
			 and distribute the drug naloxone or a similarly effective medication.(2)Carry out one or more of the following activities:
									(A)
									Educating prescribers and pharmacists about overdose prevention and naloxone prescription, or
			 prescription of a similarly effective medication.
								
									(B)
									Training first responders, other individuals in a position to respond to an overdose, and law
			 enforcement and corrections officials on the effective response to
			 individuals who have overdosed on drugs. Training pursuant to this
			 subparagraph may include any activity that is educational, instructional,
			 or consultative in nature, and may include volunteer training, awareness
			 building exercises, outreach to individuals who are at-risk of a drug
			 overdose, and distribution of educational materials.
								
									(C)
									Implementing and enhancing programs to provide overdose prevention, recognition, treatment, and
			 response to individuals in need of such services.
								
									(D)
									Educating the public and providing outreach to the public about overdose prevention and naloxone
			 prescriptions, or prescriptions of other similarly effective medications.
							(f)
							Coordinating center
							
								(1)
								Establishment
								The Secretary shall establish and provide for the operation of a coordinating center responsible
			 for—
								
									(A)
									collecting, compiling, and disseminating data on the programs and activities under this section,
			 including tracking and evaluating the distribution and use of naloxone and
			 other similarly effective medication;
								
									(B)
									evaluating such data and, based on such evaluation, developing best practices for preventing deaths
			 occurring from drug overdoses;
								
									(C)
									making such best practices specific to the type of community involved;
								(D)coordinating and harmonizing data collection measures;(E)evaluating the effects of the program on overdose rates: and(F)education and outreach to the public about overdose prevention and prescription of naloxone and
			 other similarly effective medication.
								(2)
								Reports to center
								As a condition on receipt of a cooperative agreement under this section, an eligible entity shall
			 agree to prepare and submit, not later than 90 days after the end of the
			 cooperative agreement period, a report to such coordinating center and the
			 Secretary describing the results of the activities supported through the
			 cooperative agreement.
							(g)Duration
							The period of a cooperative agreement under this section shall be 4 years.
						
							(h)
							DefinitionIn this part, the term drug means—
								(1)
								a drug, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321); and
							(2)includes controlled substances, as defined in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802).(i)Authorization of appropriations
							There are authorized to be appropriated $20,000,000 to carry out this section for each of the
			 fiscal years 2015 through 2019.
						
						399OO–1.
						Surveillance capacity building
						
							(a)
							Program authorized
							The Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 award cooperative agreements
			 to eligible entities to
			 improve fatal and nonfatal drug overdose surveillance and reporting
			 capabilities, including—
							
								(1)
								providing training to improve identification of drug overdose as the cause of death by coroners and
			 medical examiners;
							
								(2)
								establishing, in cooperation with the National Poison Data System, coroners, and medical examiners,
			 a comprehensive national program for surveillance of, and reporting to an
			 electronic database on, drug overdose deaths in the United States; and
							
								(3)
								establishing, in cooperation with the National Poison Data System, a comprehensive national program
			 for surveillance of, and reporting to an electronic database on, fatal and
			 nonfatal drug overdose occurrences, including epidemiological and
			 toxicologic analysis and trends.
							
							(b)
							Eligible entityTo be eligible to receive a cooperative agreement under this section, an entity shall be—(1)a State, local, or tribal government; or(2)the National Poison Data System
			 working in conjunction with a State, local, or tribal government.(c)Application
							
								(1)
								In general
								An eligible entity desiring a
			 cooperative agreement under this section shall submit to the Secretary an
			 application at such time, in such manner, and containing such information
			 as the Secretary may require.
							
								(2)
								Contents
								The application described in paragraph (1) shall include—
								
									(A)
									a description of the activities to be funded through the cooperative agreement; and
								
									(B)
									evidence that the eligible entity has
			 the capacity to carry out such activities.
								
							(d)
							Report
							As a condition of receipt of a cooperative agreement under this section, an eligible entity shall
			 agree to
			 prepare and submit, not later than 90 days after the end of the
			 cooperative agreement period, a report to the Secretary describing the
			 results of the activities supported through the cooperative
			 agreement.(e)National poison data systemIn this section, the term National Poison Data System means the system operated by the American Association of Poison Control Centers, in partnership
			 with the Centers for Disease Control and Prevention, for real-time local,
			 State, and national electronic
			 reporting, and the corresponding database network.(f)Authorization of appropriations
							There are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal
			 years 2015 through 2019.
						
						399OO–2.
						Reducing overdose deaths
						
							(a)
							Prevention of drug overdose
							Not later than 180 days after the date of the enactment of this section, the Secretary, in
			 consultation with a task force comprised of stakeholders, shall develop a
			 plan to reduce the number of deaths occurring from overdoses of drugs and
			 shall submit the plan to Congress. The plan shall include—
							
								(1)
								a plan for implementation of a public health campaign to educate prescribers and the public about
			 overdose prevention and prescription of naloxone and other similarly
			 effective medication;
							
								(2)
								recommendations for improving and expanding overdose prevention programming; and
							
								(3)
								recommendations for such legislative or administrative action as the Secretary determines
			 appropriate.
							
							(b)
							Task force representation
							
								(1)
								Required members
								The task force under subsection (a) shall include at least one representative of each of
			 the following:
								
									(A)
									Individuals directly impacted by drug overdose.
								
									(B)
									Direct service providers who engage individuals at risk of a drug overdose.
								
									(C)
									Drug overdose prevention advocates.
								
									(D)
									The National Institute on Drug Abuse.
								
									(E)
									The Center for Substance Abuse Treatment.
								
									(F)
									The Centers for Disease Control and Prevention.
								
									(G)
									The Health Resources and Services Administration.
								
									(H)
									The Food and Drug Administration.
								
									(I)
									The Office of National Drug Control Policy.
								
									(J)
									The American Medical Association.
								
									(K)
									The American Association of Poison Control Centers.
								
									(L)
									The Federal Bureau of Prisons.
								
									(M)
									The Centers for Medicare & Medicaid Services.
								
									(N)
									The Department of Justice.
								(O)The Department of Defense.(P)The Department of Veterans Affairs.(Q)First responders.(R)Law enforcement.(S)State agencies responsible for drug overdose prevention.
								(2)
								Additional members
								In addition to the representatives required by paragraph (1), the task force under
			 subsection (a) may include other individuals with expertise relating to
			 drug overdoses or representatives of entities with expertise relating to
			 drug overdoses, as the Secretary determines appropriate.
							.
		
			4.
			Overdose prevention researchSubpart 15 of part C of title IV of the Public Health Service Act (42 U.S.C. 285o et seq.) is
			 amended by adding at the end the following:
			464Q.Overdose prevention research
						(a)
						Overdose research
						The Director of the Institute shall prioritize and conduct or support
			 research on drug overdose and
			 overdose prevention. The primary aims of this research shall include—
						
							(1)
							an examination of circumstances that contribute to drug overdose and identification of drugs
			 associated with fatal overdose;
						
							(2)
							an evaluation of existing overdose prevention methods;
						
							(3)
							pilot programs or research trials on new overdose prevention strategies or programs that have not
			 been studied in the United States;
						
							(4)
							scientific research concerning the effectiveness of overdose prevention programs, including how to
			 effectively implement and sustain such programs;
						
							(5)
							comparative effectiveness research of model programs; and
						(6)implementation of science research concerning effective overdose prevention programming examining
			 how to implement and sustain overdose prevention programming.
						(b)
						Formulations of naloxone
						The Director of the Institute shall support research on the development of
			 formulations of naloxone, and other similarly effective medications, and
			 dosage delivery devices specifically intended to be used by lay persons or
			 first responders for the prehospital treatment of unintentional drug
			 overdose.
					
						(c)
						DefinitionIn this section, the term drug has the meaning given such term in section 399OO.(d)Authorization of appropriations
						There are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal
			 years 2015 through 2019.
					.
